Citation Nr: 1416433	
Decision Date: 04/14/14    Archive Date: 04/24/14

DOCKET NO.  12-17 853A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to an effective date earlier than July 31, 2009, for the grant of service connection for coronary artery disease.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to January 1970.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in January 2010 (bilateral hearing loss and tinnitus) and February 2011 (coronary artery disease) by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Veteran's claims folder is now under the jurisdiction of the RO located in Chicago, Illinois.  

The Veteran failed to report for a videoconference hearing which was scheduled to have taken place in February 2014.  


FINDING OF FACT

In January 2014, prior to promulgation of a decision in the appeal, the Board received notification that a withdrawal of this appeal was requested by the Veteran. 


CONCLUSION OF LAW

The criteria for withdrawal of the appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(5) (West 2002); 38 C.F.R. §§ 20.201, 20.204 (2013).










REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  Withdrawal of an appeal will be deemed a withdrawal of the Notice of Disagreement (NOD) and, if filed, the Substantive Appeal, as to all issues to which the withdrawal applies.  38 C.F.R. § 20.204(c).  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204(a).  The Board was notified of the Veteran's desire to withdraw his appeal in January 2014.  See letter received from the Veteran's accredited representative.  Hence, there remains no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal of the issues concerning entitlement to service connection for bilateral hearing loss and tinnitus, and for an effective date earlier than July 31, 2009, for the grant of service connection for coronary artery disease are dismissed.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


